
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.28



EMPLOYMENT AGREEMENT DATED MARCH 28, 2002 BETWEEN
VIA NET.WORKS, INC. AND BEN BUTTOLPH


MARCH 28, 2002

Mr. Ben Buttolph
[address deleted]

Dear Ben:

        I am pleased to confirm the terms of our offer for you to join VIA
NET.WORKS as its Chief Financial Officer. Your employment start date is
April 15, 2002, and your employment will continue for a minimum of six
(6) months. Your duties will entail spending time at VIA's Reston Virginia
Office as well as at VIA's international operations in Europe and Latin America.
We understand that this arrangement might continue for longer than six months,
and after this initial period it is anticipated that you will either continue on
as a senior executive of VIA on a permanent basis on terms to be negotiated, the
employment relationship will terminate, or we will renegotiate the terms under
which you would continue on a temporary basis. Please understand that this
letter should not be construed as a guarantee of continued employment for longer
than six (6) months.

        As Chief Financial Officer, you will have overall responsibility for the
day-to-day financial management of the Company and you will report to me. Your
salary will be at the annualized rate of $265,000, less applicable withholdings
for federal and state employment-related taxes, payable in bi-monthly
installments. Should you accept employment, VIA will make a one-time grant to
you of qualified incentive stock options, concurrent with the start of your
employment, to purchase 75,000 shares of common stock, the shares to vest on the
90th day following your employment start date, provided you remain employed on
that date. The exercise price of the options will be their fair market value on
the date of grant, and the exercise period on the options will be thirty-six
(36) months from the date of vesting. If you remain employed as Chief Financial
Officer or remain employed by VIA in a different executive capacity for longer
than three (3) months, VIA shall grant to you additional qualified incentive
stock options to purchase up to 10,000 shares of stock, fully vested, on each
one-month anniversary of employment thereafter. In addition, you will be
eligible after six months of employment to receive a bonus targeted at thirty
percent (30%) of your base salary, provided you achieve certain performance
objectives agreed upon by me and you within two weeks of your employment start
date.

        As an employee of VIA, you shall be entitled to participate in VIA's
employee benefit plans on the same basis as other senior executives of VIA to
the extent allowed by the plans themselves. VIA also shall reimburse you for
temporary living expenses when in Reston, Virginia and shall reimburse you for
travel and other business expenses. You will also be entitled to indemnification
as set forth in the Company's Certificate of Incorporation and Bylaws, and to
coverage under the Company's director and officer liability insurance policies.

        When you report to work, you will need to provide for our review
documents necessary to establish employment eligibility verification as required
by the Immigration and Naturalization Service. You will also be asked as a
condition of employment to read and sign VIA's standard Employee Confidentiality
Agreement, and you will be expected to abide by all corporate policies affecting
VIA employees, which are set forth in VIA's Employee Handbook.

--------------------------------------------------------------------------------


        If the terms of this offer are acceptable, please sign in the space
indicated below and return a fully executed offer letter to me.

    Sincerely,
 
 
/s/  KARL MAIER      

--------------------------------------------------------------------------------

Karl Maier
Acting Chief Executive Officer
SEEN AND AGREED:
 
 
/s/  BEN BUTTOLPH      

--------------------------------------------------------------------------------

Ben Buttolph
 
 

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.28



EMPLOYMENT AGREEMENT DATED MARCH 28, 2002 BETWEEN VIA NET.WORKS, INC. AND BEN
BUTTOLPH
